ALLOWANCE
Claims 1-48 are allowed.

Priority
This application has claimed the benefit as a CON of Application Number 16/363,945 filed on 03/25/2019, which claims benefit as a CON of Application Number 14/864,759 filed on 09/24/2015, which claims benefit of PRO of Application Number 62/172,227 filed on 06/07/2015.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/20/2021; 01/07/2022; 01/14/2022; 02/03/2022; and 02/22/2022 were filed before the mailing date of the Notice of Allowance. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendments
Applicant’s amendments filed on 01/27/2022 have been fully considered by the examiner. Examiner withdraws the Nonstatutory Double Patenting rejection to all claims.

Response to Arguments
Argument 1, Applicant argues that the combination of Sauve, Batraski, Cruz Moreno, Moore, and Smith do not teach the newly amended portions to the independent claims. 
Responding to Argument 1, applicant's argument has been fully considered but is moot because the newly amended claims has placed independent claim 1 and its dependent claims 2-16, independent claim 17 and its dependent claims 19-33, and independent claim 18 and its dependent claims 34-48, in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Sauve, Batraski, Cruz Moreno, Moore, and Smith, do not expressly teach or render obvious the invention as recited in independent claims 1, 17, and 18.
The prior art of record teaches an electronic device, comprising: 
a display [Sauve: Fig. 1, (120), Para. 19, output device (i.e. display)]; 
one or more processors [Sauve: Fig. 1, (102), Para. 18, processor]; and 
memory storing one or more programs configured to be executed by the one or more processors [Sauve: Fig. 1, (104), Para. 18, memory with instructions to perform the following], the one or more programs including instructions for: 
displaying a webpage in a first standard tab in a browser application [Sauve: Fig. 4, (404), Para. 42, displaying content associated with a tab within a browser application]; 
detecting a first user input selecting the first standard tab and moving the first standard tab to a defined region of the browser [Sauve: Figs.4, 8, (430-432, 802), Paras. 42, 46, user requesting a pin-tab event]; 
in response to detecting the first user input selecting the first standard tab and moving the first standard tab to the defined region of browser [Sauve: Figs. 5, 8, (804806), Paras. 43, 47-48, split window into sections for pinned and non-pinned tabs]: 
Sauve: Fig. 8, (806-810), Paras. 48-50, changing the selected tab to be pinned]; and 
associating the webpage with the first docked tab [Sauve: Fig. 8, (806-810), Paras. 48-50, associating the content of the webpage to the pinned tab]. 

However, the prior art of record does not teach displaying, on the display, a browser application that concurrently includes a defined region and a first standard tab, wherein the defined region is separate from the first standard tab in the browser application; and detecting a first user input selecting the first standard tab and moving the first standard tab to the defined region in the browser application, converting the first standard tab into a first docked tab. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of displaying, on the display, a browser application that concurrently includes a defined region and a first standard tab, wherein the defined region is separate from the first standard tab in the browser application; and detecting a first user input selecting the first standard tab and moving the first standard tab to the defined region in the browser application, converting the first standard tab into a first docked tab, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179